ALLOWANCE
This action is responsive to the Amendment filed on 10/22/2020. Claims 1-9, 11, and 12 have been amended. Claims 13-30 have been added. Claims 1-30 remain pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In addition to their respective features describing the particulars of triggering an animation starting a transition of a user interface from a first state to a second state in response to a rotation of a physical crown and its concomitant speed/angular velocity in a first direction, independent claims 1, 11, and 12 now also require that after starting the transition of the user interface from the first state to the second state and while continuing to detect the input that includes rotation of the physical crown in the first direction: in accordance with a determination that the speed of the rotation of the physical crown in the first direction during the input exceeds a first speed threshold, displaying, on the display, a transition of the user interface to the second state; in accordance with a determination that the speed of the rotation of the physical crown in the first direction during the input exceeds the first speed threshold after the transition to the second state, displaying, on the display, a transition of the user interface to a third state, wherein the second speed threshold is higher than the first speed threshold; and in accordance with a determination that the speed of the rotation of the physical crown in the first direction during the input is below the first speed threshold before the transition to the second state, displaying, on the display, a transition of the user .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALVARO R CALDERON IV/
Examiner, Art Unit 2173

/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173